Citation Nr: 0505883	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an effective date earlier than July 22, 
1996 for the grant of entitlement to pension benefits.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for L4-L5 disc 
herniation, status post L5-S1 laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2004 a videoconference hearing was held before 
Michelle L. Kane, who is the Acting Veterans Law Judge 
rendering a determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.

The issues of entitlement to service connection for PTSD and 
entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for L4-L5 disc herniation, 
status post L5-S1 laminectomy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has withdrawn his appeal seeking entitlement to 
an effective date earlier than July 22, 1996 for the grant of 
entitlement to pension benefits.




CONCLUSION OF LAW

The veteran having withdrawn his appeal seeking entitlement 
to an effective date earlier than July 22, 1996 for the grant 
of entitlement to pension benefits, there are no remaining 
allegations of error of fact or law for appellate 
consideration with respect to this claim.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the hearing on December 3, 2004 the veteran and his 
representative indicated that the issue of entitlement to an 
effective date earlier than July 22, 1996 for the grant of 
entitlement to pension benefits was being withdrawn.  The 
transcript of the hearing has reduced this intention to 
writing.  VA regulation provides for the withdrawal of an 
appeal to the Board by the submission of a written request to 
that effect at any time before the Board promulgates a final 
decision on the matter in question.  See 38 C.F.R. § 
20.204(b) (2004); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) 
(When a claim is withdrawn by a veteran, it ceases to exist; 
it is no longer pending and it is not viable).  

As of December 3, 2004 the Board had not yet issued a final 
decision on this case, therefore the veteran's withdrawal of 
this issue is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Consequently, in such an 
instance, dismissal of the appeal is appropriate.  See 38 
U.S.C.A. § 7105(d) (West 2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b) (2004).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the veteran's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal seeking entitlement to an effective date earlier 
than July 22, 1996 for the grant of entitlement to pension 
benefits having been withdrawn, the appeal is dismissed


REMAND

Initially, the Board notes that a significant change in the 
law occurred during the pendency of this appeal, when, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

The RO did send the veteran a letter in January 2003 
concerning his PTSD claim, but has never sent a VCAA 
notification letter on the claim for compensation under 
38 U.S.C.A. § 1151 for a low back injury.  Therefore, the RO 
should inform the veteran of what is necessary for this claim 
to be granted, as well as ensure that all other appropriate 
actions under the VCAA have been taken.  

In reviewing the file, it is noted that VA received the 
appellant's claim for entitlement to compensation under 38 
U.S.C.A. § 1151 for the back condition in January 1997.  The 
pertinent laws and regulations related to claims filed under 
38 U.S.C.A. § 1151 were revised effective for claims filed on 
or after October 1, 1997.  Since the veteran's claim was 
received before that date, it must be adjudicated in 
accordance with the version of 38 U.S.C.A. § 1151 in effect 
at that time.  See VAOPGCPREC 40-97.  The RO should ensure 
the VCAA notice identifies the proper legal standard.

The record indicates that the veteran has filed a claim for 
Social Security Disability benefits.  The RO must contact the 
Social Security Administration and obtain all records related 
to the veteran's Social Security claim.  Although a copy of 
the 1996 decision is in the file, the records supporting that 
decision are not.  Decisions of the Board must be based on 
all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).  

There is a December 1997 letter in the file from VA's 
Regional Counsel indicating the veteran filed an 
administrative tort claim.  The RO should obtain all records 
associated with that claim and associate them with the claims 
file.

Since the veteran receives fairly regular VA treatment, upon 
remand the RO should obtain the most recent medical records.

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO must ensure that all VCAA 
notice obligations with respect to the 
veteran's section 1151 claim have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
This should specifically include 
notification to the veteran telling what 
is necessary for his claim under 
38 U.S.C.A. § 1151 to be granted, what 
evidence he must obtain and what evidence 
the RO will obtain, as well as informing 
him of the need to submit all available 
evidence.

As noted above, the section 1151 claim 
must be adjudicated in accordance with 
the version of 38 U.S.C.A. § 1151 in 
effect prior to October 1, 1997.  The 
VCAA notice must identify what 
information and evidence is needed to 
substantive a pre October 1997 claim 
(that is - neither evidence of an 
unforeseen event nor evidence of VA 
negligence is required in order for this 
claim to be granted).

2.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

3.  Obtain copies of the veteran's 
medical records from the VA Medical 
Center in Bay Pines for treatment from 
March 2003 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

4.  Contact VA's Regional Counsel and 
request copies of all records developed 
in connection with the veteran's 1997 
administrative tort claim.



5.  The RO should then, as appropriate, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued an SSOC which addresses all 
relevant actions taken on the claims for 
benefits.  The veteran and his 
representative should be given the 
opportunity to respond to the SSOC.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


